Case 0:18-cv-61791-RKA Document 49 Entered on FLSD Docket 01/03/2019 Page 1 of 11



                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

  BLAINE G. HARRINGTON III,

                 Plaintiff,
                                                              Case No. 0:18-cv-61791
  vs.

  MOBOX MARINE, LLC and CONNEX
  SOCIAL, LLC dba CONNEX DIGITAL
  MARKETING,

              Defendant.
  ___________________________________/

                DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT AND
                       MEMORANDUM OF LAW IN SUPPORT

         Defendants, MOBOX MARINE, LLC and CONNEX SOCIAL, LLC dba CONNEX

  DIGITAL MARKETING (hereinafter collectively “Defendants”), by and through their

  undersigned counsel, and pursuant to Rule 56 of the Federal Rules of Civil Procedure hereby

  move for summary judgment at to all claims of BLAINE G. HARRINGTON, III (hereinafter

  “Plaintiff”). Defendants respectfully submit that summary judgment must be entered as to all of

  Plaintiff’s claims because Plaintiff does not have a registered copyright for the work in question.

  The grounds for this motion are more fully set forth in the following Memorandum of Law.

                                    MEMORANDUM OF LAW

  I.     BACKGROUND

         On August 2, 2018, Plaintiff filed this suit asserting Defendants infringed his Copyright

  Registration VAu 1-077-015, registered on August 29, 2011. Plaintiff’s claim was based upon

  Defendants’ alleged use in a single blog post of Plaintiff’s 2007 photograph named

  “20070624_hawaii_0066.” [Doc. 47, ¶¶2-3]. The title of the work for Copyright Registration

  VAu 1-077-015 is indicated as “Blaine Harrington III Photography 20110427-20110808 10,845

                                                  1
Case 0:18-cv-61791-RKA Document 49 Entered on FLSD Docket 01/03/2019 Page 2 of 11



  Unpublished Photos.” [Doc. 47, ¶4]. The registration indicates a “Date of Creation” of 2011.

  [Doc. 47, ¶5].

         After receiving the Complaint, Defendants’ counsel reached out to Plaintiff’s counsel and

  requested a copy of the deposit material for the copyright registration. [Doc. 47, ¶7].On October

  3, 2018, Plaintiff’s counsel replied, provided a single photograph, and identified it as “the deposit

  material being asserted.” [Doc. 47, ¶8].When asked for a complete copy of the deposit materials,

  believed to be 10,845 photographs based upon the title of the registration, Plaintiff’s counsel

  replied that he did not have the full deposit material available, and that Defendants counsel

  should request the materials directly from the Copyright Office (for a fee). [Doc. 47, ¶9].

  Defendants did so, and received their expedited, certified copy of the deposit material on

  December 10, 2018. The deposit material does contain 10,845 photographs, however none of

  them is the “20070624_hawaii_0066” alleged to be infringed. [Doc. 47, ¶¶12-18]. Defendants

  now move for summary judgment because the asserted photograph has not been registered and

  this Court does not have jurisdiction over Plaintiff’s complaint.

  II.    STANDARD OF REVIEW

         Federal Rule of Civil Procedure 56(a) provides that:

                   A party may move for summary judgment, identifying each claim
                   or defense — or the part of each claim or defense — on which
                   summary judgment is sought. The court shall grant summary
                   judgment if the movant shows that there is no genuine dispute as to
                   any material fact and the movant is entitled to judgment as a matter
                   of law. The court should state on the record the reasons for
                   granting or denying the motion.

  Fed. R. Civ. P. 56(a).

         Summary judgment is designed to secure a speedy, just, and inexpensive resolution in

  appropriate cases. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). Summary judgment is

  proper where there is no genuine issue of material fact. Anderson v. Liberty Lobby, Inc., 477 U.S.

                                                    2
Case 0:18-cv-61791-RKA Document 49 Entered on FLSD Docket 01/03/2019 Page 3 of 11



  242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986). If the moving party shows the absence of a

  genuine issue of material fact, the nonmoving party cannot establish a genuine issue of material

  fact by mere denials or assertions that a fact is challenged. A.L. by and through D.L. v. Walt

  Disney Parks and Resorts US, Inc., 900 F.3d 1270, 1289 (11th Cir. 2018), citing Matsushita

  Elec. Indus. Co., Ltd. V. Zenith Radio Corp., 475 U.S. 574 (1986). “The mere existence of a

  scintilla of evidence in support of the [non-moving party's] position will be insufficient; there

  must be evidence on which the jury could reasonably find for the [non-movant].” Casa Dimitri

  Corp. v. Invicta Watch Co. of Am., Inc., 270 F. Supp. 3d 1340, 1348 (S.D. Fla. 2017), citing

  Anderson, 477 U.S. at 252. If no reasonable jury would return a finding in favor of a party on an

  issue, the district court is obligated to grant partial or complete summary judgment. Warner-

  Jenkinson Co. v. Hilton Davis Chem. Co, 520 U.S. 17, 39 n.8 (1997). Summary judgment is

  proper when there is no genuine issue of material fact when viewing “the evidence and all factual

  inferences therefrom in the light most favorable to the party opposing the motion.” Code

  Revision Comm'n for Gen. Assembly of Georgia v. Public.Resource.Org, Inc., 906 F.3d 1229,

  1235 (11th Cir. 2018), citing Shaw v. Conn. Gen. Life Ins. Co., 353 F.3d 1276, 1282 (11th Cir

  2003).

  III.     DEFENDANTS ARE ENTITLED TO SUMMARY JUDGMENT BECAUSE THE ASSERTED
           COPYRIGHT REGISTRATION DOES NOT CONTAIN THE ASSERTED PHOTOGRAPH

           A.     Applicable Law

           Federal district courts have exclusive jurisdiction over copyright infringement actions. 28

  U.S.C. § 1338(a). However, registration is a prerequisite for filing a copyright infringement

  action: “no civil action for infringement of the copyright in any United States work shall be

  instituted until preregistration or registration of the copyright claim has been made in accordance

  with this title.” 17 U.S.C. § 411.


                                                    3
Case 0:18-cv-61791-RKA Document 49 Entered on FLSD Docket 01/03/2019 Page 4 of 11



         When registering an unpublished work, a copyright registration application shall include

  “one complete copy or phonorecord.” 17 U.S.C. § 408(b)(1). “A “complete copy” of an

  unpublished work is “a copy that represents the complete copyrightable content of the work

  being registered. … The copies deposited for registration should be physically undamaged.”

  Copyright Office Circular 40(a).

         To establish a claim of copyright infringement, Plaintiff must prove: “(1) it owns a valid

  copyright in the [work] and (2) defendants copied protected elements from the [work].” Code

  Revision, 906 F.3d at 1229, citing Peter Letterese And Assocs., Inc. v. World Inst. of Scientology

  Enters., 533 F.3d 1287, 1300 (11th Cir. 2008). As provided by the Copyright Act, “no civil

  action for infringement of the copyright in any United States work shall be instituted until

  preregistration or registration of the copyright claim has been made in accordance with this title.”

  Watson v. K2 Design Grp., Inc., No. 15-CIV-61020, 2015 WL 4720797, at *2-3 (S.D. Fla. Aug.

  7, 2015) (Bloom, J.) (quoting 17 U.S.C. § 411(a)). Failure to obtain a copyright registration prior

  to initiating suit must result in dismissal of a claim for copyright infringement. Fourth Estate

  Public Benefit Corp. v. Wall-Street.com, 2016 WL 9045625, at *1 (S.D. Fla. May 23, 2016)

  (Scola, R.).

         B.      Application of Law to Facts

         In its Complaint, Plaintiff has alleged that Defendants infringed a photograph entitled

  “20070624_hawaii_0066” photograph, taken in 2007 (“Accused Work”). [Doc. 47, ¶2-4].

  Plaintiff claims that the Accused Work was registered with the Register of Copyrights on August

  29, 2011, in registration No. VAu 1-077-015 (“Asserted Registration”). [Doc. 47, ¶3]. The

  Asserted Registration is titled “Blaine Harrington III Photography 20110427-20110808 10,845

  Unpublished Photos,” which implies that it covers 10,845 photographs taken between April 27,



                                                   4
Case 0:18-cv-61791-RKA Document 49 Entered on FLSD Docket 01/03/2019 Page 5 of 11



  2011 and August 8, 2011, which is consistent with its 2011 date of creation. However, the

  Accused Work is a photograph taken in 2007. [Doc. 47, ¶2].

         When Plaintiff was unable to provide a complete copy of the Asserted Registration’s

  deposit material, Defendants requested a certified copy of the deposit material directly from the

  U.S. Copyright Office, along with a copy of the application as filed and any associated

  correspondence. [Doc. 47, ¶10]. The correspondence received from the Copyright Office

  includes several outbound email messages acknowledging receipt of “uploaded deposit.” [Doc.

  47, ¶12]. The files uploaded as deposit material for the application were:

             1. 20110427_florida_3-1100.zip

             2. 20110427_florida_3303-4303.zip

             3. 20110427_florida_1101-2201.zip

             4. 20110427_florida_2202-3202.zip

             5. 20110427_florida_5305-5870.zip

             6. 20110427_florida_4304-5304.zip

             7. 20110514_alaska_0920-1839.zip

             8. 20110514_alaska_1840-2760.zip

             9. 20110514_alaska_0001-0919.zip

             10. 20110514_alaska_2761-3681.zip

             11. 20110720_ambasin_.zip

             12. 20110703_denciv.zip

             13. 20110808_dragonfly.zip

             14. 20110725_blhills.zip

  [Doc. 47, ¶12].



                                                   5
Case 0:18-cv-61791-RKA Document 49 Entered on FLSD Docket 01/03/2019 Page 6 of 11



          A copy of the deposit material was provided by the Copyright Office on a USB flash

  drive. [Doc. 47, ¶13]. The USB flash drive contained 14 .zip files, the names of which match

  those identified on the Copyright Office Correspondence. [Doc. 47, ¶14]. Upon extracting the

  contents of the .zip files, there is a total of 10,845 files, consistent with the title of the Asserted

  Registration. [Doc. 47, ¶¶16-17]. The names of the 10,845 files each begin with “2011,” which is

  consistent with the title of the Asserted Registration and its year of creation. [Doc. 47, ¶17]. The

  file “20070624_hawaii_0066” is not included in the deposit material for the Asserted

  Registration. [Doc. 47, ¶18].

          Plaintiff has failed to identify a copyright registration for the Asserted Work. Because

  registration is a prerequisite to instituting an action for copyright infringement, Plaintiff’s claim

  must fail as a matter of law.

  IV.     DEFENDANTS’ ARE ENTITLED TO THEIR ATTORNEY’S FEES AS THE PREVAILING PARTY

          A.      Applicable Law

          The prevailing party on a copyright infringement claim may be awarded reasonable

  attorney’s fees:

                  In any civil action under this title, the court in its discretion may
                  allow the recovery of full costs by or against any party other than
                  the United States or an officer thereof. Except as otherwise
                  provided by this title, the court may also award a reasonable
                  attorney’s fee to the prevailing party as part of the costs.

  17 U.S.C. § 505.

          Two restrictions are placed on the authority granted by Section 505. First, attorney’s fees

  are a matter of the court’s discretion. Fogerty v. Fantasy, Inc., 510 U.S. 517, 533-534 (1994).

  Second, prevailing plaintiffs and prevailing defendants may not be treated differently. Fogerty,

  510 U.S. at 534.



                                                      6
Case 0:18-cv-61791-RKA Document 49 Entered on FLSD Docket 01/03/2019 Page 7 of 11



         Most courts have observed that an award of fees and costs is ‘the rule rather than the

  exception and [they] should be awarded routinely.’” Arista Records, Inc. v. Beker Enters., Inc.,

  298 F. Supp. 2d 1310, 1316 (S.D. Fla. 2003). Section 505 “grants courts wide latitude to award

  attorney’s fees based on the totality of circumstances in a case.” Kirtsaeng v. John Wiley & Sons,

  Inc., 136 S. Ct. 1979, 1985 (2016).

         “The Eleventh Circuit has emphasized that the ‘only preconditions to an award of fees

  [under the Copyright Act] is that the party receiving the fee be the ‘prevailing party’ and that the

  fee be reasonable.’” Medallion Homes Gulf Coast, Inc. v. Tivoli Homes of Sarasota, Inc., 2016

  WL 5870215, at *1 (M.D. Fla. 2016), citing Mitek Holdings, Inc. v. Arce Eng'g Co., 198 F.3d

  840, 842 (11th Cir. 1999). In making a determination of whether a party is entitled to attorney's

  fees under § 505, courts “should consider ... whether the imposition of fees will further the goals

  of the Copyright Act.” MiTek Holdings, 198 F.3d at 842. Fees should be awarded to

  “encourag[e] the raising of objectively reasonable claims and defenses, which may serve not

  only to deter infringement but also to ensure ‘the boundaries of copyright law [are] demarcated

  as clearly as possible’ in order to maximize the public exposure to valuable work.” Id. at 842–43

  (quoting Fogerty, 510 U.S. at 526–27).

         The four non-exclusive factors of “frivolousness, motivation, objective unreasonableness

  (both in the factual and in the legal components of the case)[,] and the need in particular

  circumstances to advance considerations of compensation and deterrence” set forth in Fogerty

  are utilized to determine whether to award attorney’s fees in a copyright action. Fogerty, 510

  U.S. at 534 n.19, citing Lieb v. Topstone Industries, Inc., 788 F.2d 151, 156 (1986).

         In Kirtsaeng, the U.S. Supreme Court confirmed the utility of the four “nonexclusive

  factors” noted in Fogerty. The Court then held that the objective unreasonableness of the losing



                                                   7
Case 0:18-cv-61791-RKA Document 49 Entered on FLSD Docket 01/03/2019 Page 8 of 11



  party’s position in litigation is “an important factor” that “carries significant weight” or

  “substantial weight.” Kirtsaeng, 136 S. Ct. at 1989. The heightened weight of this factor

  encourages parties with strong legal positions to stand on their rights, and any party with a weak

  position may be deterred by the specter of having to pay two sets of fees. Id., at 1982.

         Objective unreasonableness is only a “substantial factor … not the controlling one,” and

  courts “must view all the circumstances of a case on their own terms, in light of the Copyright

  Act’s essential goals.” Id., at 1988-1989. Even if the losing party’s conduct is reasonable, there is

  no presumption against fees. Id., at 1983. Fees may be awarded to a prevailing party even when a

  reasonable claim or defense was advanced by the losing party. Id., at 1983. The Supreme Court

  specifically identified two instances in which other factors might tilt the balance: (1) litigation

  misconduct, and (2) when the plaintiff has been overaggressive in asserting copyright claims or

  the defendant has been involved in “repeated instances of copyright infringement.” Id., at 1988-

  1989. In these instances, the court may grant a fee award against a losing party even if it had a

  reasonable argument.

         As to the frivolousness and motivation factors, in copyright cases, frivolousness “is

  usually found in cases in which the claimant does not even own the copyright in question or has

  granted a license to the alleged infringer but sues for infringement nonetheless.” Medallion, 2061

  L 5870215, at *2, citing Dream Custom Homes, Inc. v. Modern Day Const., Inc., 2011 WL

  776499, at *7 (M.D. Fla. 2011); see also Amadasun v. Dreamworks, LLC, 359 F. Supp. 2d 1367,

  1373 (N.D. Ga. 2005)(finding the plaintiff’s claim was frivolous because it was based on works

  that were not entitled to copyright protection). A lack of frivolousness does not preclude an

  award of attorney’s fees. Dream Custom Homes, 2011 WL 7764999, at *7; see also Sherry Mfg.

  Co. v. Towel King of Fla., Inc., 822 F.2d 1031, 1034 (11th Cir. 1987). The Eleventh Circuit has



                                                    8
Case 0:18-cv-61791-RKA Document 49 Entered on FLSD Docket 01/03/2019 Page 9 of 11



  further held that “good faith in bringing ... suit [i]s not determinative of the issue of attorney's

  fees.” Home Design Servs., Inc., 2017 WL 3687665, at *3, quoting MiTek Holdings, Inc., 198

  F.3d at 842.

          The final factor for consideration is whether the imposition of attorney’s fees will

  “further the goals of the Copyright Act, i.e., by encouraging the raising of objectively reasonable

  claims and defenses, which may serve not only to deter infringement but also to ensure that the

  boundaries of copyright law are demarcated as clearly as possible.” InDyne, Inc. v. Abacus Tech.

  Corp., 587 Fed. Appx. 552, 554 (11th Cir. 2014) (quoting Mitek Holdings, 198 F.3d at 842–43).

  “The purposes of the copyright laws are served only when parties ‘litigate meritorious’

  arguments”. Dawes-Ordonez v. Forman, 418 Fed. Appx. 819, 821 (11th Cir. 2011)(quoting

  Fogerty, 510 U.S. at 527). An award of fees is appropriate when a party advances an

  unreasonable infringement claim and best serves the purpose of the Copyright Act. Medallion

  Homes, 2016 WL 5870215, *4. “When the prevailing party is the defendant, who by definition

  receives not a small award but no award, the presumption in favor of awarding fees is very

  strong. Without the prospect of such an award the party might be forced into a nuisance

  settlement or deterred altogether from exercising his rights.” Dream Custom Homes, 2011 WL

  7764999, at *10 (quoting Diamond Star Bldg. Corp. v. Freed, 30 F.3d 503, 506 (4th Cir. 1994)).

          B.      Application of Law to Facts

          If this Court enters summary judgment in Defendants’ favor on Plaintiff’s copyright

  infringement claim, Defendants’ are the prevailing party under 17 U.S.C. § 505, and request an

  award of their attorney’s fees and costs incurred in defending against this matter. Defendants are

  entitled to their fees because Plaintiff has asserted an objectively unreasonable and frivolous

  claim of copyright infringement based upon a copyright registration that does not cover the work

  alleged to be infringed. Defendants are further entitled to their attorney’s fees because it will
                                                     9
Case 0:18-cv-61791-RKA Document 49 Entered on FLSD Docket 01/03/2019 Page 10 of 11



   further the goal of the Copyright Act in deterring plaintiffs from bringing suit on unregistered

   works.

   V.       CONCLUSION

            WHEREFORE, Defendants, MOBOX MARINE, LLC and CONNEX SOCIAL, LLC

   dba CONNEX DIGITAL MARKETING, respectfully request that their Motion for Summary

   Judgment, be granted, together with an award of attorney’s fees, and all such other and further

   relief as the Court deems just and proper.

            Dated this 3rd day of January, 2019.

                                                      WOODS, WEIDENMILLER, MICHETTI
                                                      & RUDNICK, LLP


                                                     By:          /s/ Gregory N. Woods
                                                           Gregory N. Woods
                                                           Florida Bar No. 175500
                                                           9045 Strada Stell Court, Suite 400
                                                           Naples, FL 34109
                                                           (239) 325-4070 – Telephone
                                                           (239) 325-4080 – Facsimile
                                                           gwoods@lawfirmnaples.com
                                                           mdipalma@lawfirmnaples.com
                                                           service@lawfirmnaples.com

                                                           G. Thomas Williams
                                                           Michigan Bar No. P53734
                                                           Pro Hac Vice
                                                           pleadings@mcgarrybair.com
                                                           McGarry Bair PC
                                                           45 Ottawa Ave. SW, Suite 700
                                                           Grand Rapids, MI 49503
                                                           (616) 742-3500 – Telephone
                                                           (616) 742-1010 – Facsimile




                                                   10
Case 0:18-cv-61791-RKA Document 49 Entered on FLSD Docket 01/03/2019 Page 11 of 11



                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that the foregoing has been filed with the Clerk of Court via the

   CM/ECF System, on this 3rd day of January, 2019, which will send notification to the following

   counsel of record:

   Joel B. Rothman, Esq.                                                         W
   Alexander C. Cohen, Esq.                                                      O
   Schneider Rothman Intellectual Property                                       O
   Law Group, PLLC.                                                              D
   4651 North Federal Highway                                                    S
   Boca Raton, FL 33431                                                          ,
   joel.rothman@sriplaw.com
   Alex.cohen@sriplaw.com                                                        W
                                                                                 E
                                                                                 I
                                              WOODS, WEIDENMILLER, MICHETTI      D &
                                              RUDNICK, LLP                       E
                                                                                 N
                                              By: /s/ Gregory N. Wood            M
                                              Gregory N. Woods                   I
                                              Florida Bar No. 175500             L
                                              9045 Strada Stell Court, Suite 400 L
                                              Naples, FL 34109                   E
                                              (239) 325-4070 – Telephone         R
                                              (239) 325-4080 – Facsimile         ,
                                              gwoods@lawfirmnaples.com
                                              mdipalma@lawfirmnaples.com         M
                                              service@lawfirmnaples.com          I
                                                                                 C
                                                                                 H
                                                                                 E
                                                                                 T
                                                                                 T
                                                                                 I

                                                                                 &

                                                                                 R
                                                                                 U
                                                                                 D
                                                                                 N
                                                                                 I
                                                                                 C
                                                                                 K
                                                                                 ,
                                                11
                                                                                 L
                                                                                 L
                                                                                 P
